DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 7/15/2022 has been received. 
Claims 1-20 are pending and under examination.
The rejection on Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10422806 (abbreviated as 806’) is maintained. 

806’ patent also teach using reduced volume of sample to screen factors affecting assays by eliminating a step of baseline assay. Moreover, the first 3-fold followed by further 10-fold dilution can be considered a 30-fold dilution which is within the range of dilution commonly practiced in the field. 
Please file terminal disclaimer to overcome the nonstatutory double patenting rejection. 

5.	The rejection on Claim 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Sittampalam (J. Immunological Methods 1996 190: 151-161), or alternatively, are rejected under 35 USC 103(a) as being unpatentable by Sittampalam in view of Dayel (US 20140087403; IDS reference) is withdrawn because none of the above references teaches or fairly suggests optimizing an assay by eliminating a step under at least a 30-fold reduced volume. 

6.	The rejection on claims 1-5, 7-9 and 10-13 under 35 U.S.C. 103 as being unpatentable over Grandke (I) (Anal. Bioanal. Chem. 2013 405:1601-1611) in view of Dayel, Grandke (II)(Anal. Methods 2012 4: 901-905) or Dementieva (US 20070172904) is withdrawn because the same rationale as discussed above, i.e. none of the above references teaches or fairly suggests optimizing an assay by eliminating a step under at least a 30-fold reduced volume. 
					Conclusion 

7.	No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678